          Case 4:20-cv-00137-JST Document 50 Filed 12/11/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                            ZOOM CIVIL MINUTE ORDER

 Case No.: 20-cv-00137-JST (JCS)         Case Name: Silva v. B&G Foods, Inc.
 Chief Magistrate Judge: JOSEPH          Date: December 11, 2020    Time: 8 M (Zoom
 C. SPERO                                                           Webinar Time: 10:43-
                                                                    10:51)

Attorney for Plaintiff: Greg Weston
Attorney for Defendant: Matthew Borden, David Kwasniewski

 Deputy Clerk: Karen Hom                               Court Reporter: Belle Ball

                             ZOOM WEBINAR PROCEEDINGS

1. Discovery Hearing re: Discovery Letter [dkt 48] - Held

                               ORDERED AFTER HEARING

Court issued rulings on the discovery issues.
Immediately following this hearing, the parties shall set up a Zoom video conference to draft a
stipulation that reflects the Court’s rulings and file the stipulation by 12/18/2020.

CASE CONTINUED TO:

Order to be prepared by:
 [ X ] Plaintiff & [ X ] Defendant         [ ] Court
